                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:                                                        Case No. 17-49602

SEAN BLUME, and                                               Chapter 13
NICOLE BLUME,
                                                              Judge Thomas J. Tucker
                  Debtors.
_____________________________/

         ORDER CANCELLING JANUARY 14, 2021 BENCH OPINION HEARING

         This Chapter 13 case came before the Court for a telephonic hearing on December 17,

2020, on the following matters: (1) the unresolved portion of the motion by creditor Alisa A.

Peskin-Shepherd, PLLC (“Peskin-Shepherd”), entitled “Renewed Motion to Modify Order

Staying Further Proceedings in this Chapter 13 Case, Pending Completion of State Court

Litigation (Doc. 87) in Order to Pursue Malpractice Action in State Court” (Docket # 220, the

“Derivative Standing Motion”);1 and (2) the Chapter 13 Trustee’s notice of abandonment,

entitled “Trustee’s Notice of Abandonment of Potential Cause of Action” (Docket # 247, the

“Abandonment Motion”). At the conclusion of the hearing, the Court took these matters under

advisement. Currently, the Court is scheduled to issue an oral bench opinion on these matters, on

Thursday, January 14, 2021 at 3:00 p.m.

         The Court has decided to issue its decision on these matters in writing, rather than by an

oral bench opinion. The Court will file a written opinion and order on these matters soon.

         Accordingly,

         IT IS ORDERED that the bench opinion hearing that is currently scheduled for January



         1
           The Derivative Standing Motion was granted in a limited part, to the extent of certain limited
stay relief, by the Court’s Order entered on November 12, 2020 (Docket # 240).



   17-49602-tjt     Doc 261       Filed 01/13/21      Entered 01/13/21 16:31:41           Page 1 of 2
14, 2021 at 3:00 p.m., is cancelled. The matters described above remain under advisement, with

a written opinion and order to be issued in the near future.


Signed on January 13, 2021




  17-49602-tjt     Doc 261      Filed 01/13/21     Entered 01/13/21 16:31:41   Page 2 of 2
